DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,291,618 to Heiser et al (Heiser) in view of U.S. Patent No. 7,806,047 to Gomez (Gomez).
Concerning claim 1, Heiser discloses an automatic can crusher apparatus comprising: 
a housing (16) having a housing left side (44), a housing right side (40), a housing top side (38), a housing bottom side (34), a housing front side, and a housing back side defining a housing inside, the housing left side (44) having a ram aperture (60) extending through to the housing inside; 
a ram (58) coupled to the housing, the ram having a pneumatic cylinder body coupled to the housing left side, a ram arm coupled to the cylinder body 
a can positioner (52, 54) coupled to the housing, the can positioner (52, 54) being coupled to the housing left side (44, see figures 3-4) within the housing inside, the can positioner being configured to secure a can adjacent the ram head in the load position; and 
a feeder chute (14) coupled to the housing, the feeder chute being coupled to the housing top side (38) and configured to receive a plurality of cans through a chute top end and dispense each can (12) through a chute bottom end onto the can positioner when the ram head is in the load position.
However Heiser does not disclose the ram having a pneumatic cylinder body.  
Gomez discloses an automatic can crusher apparatus comprising:
a housing (14) having a housing left side, a housing right side, a housing top side, a housing bottom side, a housing front side, and a housing back side defining a housing inside, the housing left side having a ram aperture (see figure 2) extending through to the housing inside; 
a ram (30) coupled to the housing, the ram having a pneumatic cylinder body (34) coupled to the housing left side, a ram arm (31) coupled to the cylinder body (34) and extending through the ram aperture (see figure 2), and a ram head (32) coupled to the ram arm (31), the ram moving the ram head between a load position and a crush position adjacent the housing right side;

Because both these references are concerned with a similar problem, i.e. crushing cans using a press, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the ram of Heiser with that of Gomez.  Examiner notes both references clearly teach very similar apparatus for crushing cans using a press plate within a housing and having a feeder chute to supply the cans to be crushed.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of ram of Heiser with that of Gomez will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 4, Heiser, in view of Gomez, discloses the feeder chute (14) having an upper parallelepiped portion (152) and a lower parallelepiped portion (156, 158) arranged at an obtuse angle.
Concerning claim 5, Heiser, in view of Gomez, discloses the upper parallelepiped portion (152) and the lower parallelepiped portion (156, 158) forming an angle between 120 and 170 degrees.
Concerning claim 6, Heiser, in view of Gomez, discloses the can positioner (52, 54) being a partially tubular shape (see figure 4).
Concerning claim 8, Gomez, as applied to Heiser, discloses the cylinder body (30) having a two-way air valve (AV-1) in fluid communication with the ram arm, the two-way air valve being configured to be connected to a compressed air source.
Cocnerning claim 10, Heiser, in view of Gomez, discloses the cylinder body having a left cylinder mount portion (110), a right cylinder mount portion (44), a set of cylinder mount edge rods (112) extending therebetween, and a central cylindrical body portion extending from the left cylinder mount portion to the right cylinder mount portion between the set of cylinder mount edge rods.

Claims 1-2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,333,542 to Lewis et al (Lewis) in view of Gomez.
Concerning claim 1, Lewis discloses an automatic can crusher apparatus comprising: 
a housing (26) having a housing left side (at 148), a housing right side (at 154), a housing top side (140a), a housing bottom side (at 66), a housing front side, and a housing back side defining a housing inside, the housing left side (148) having a ram aperture (at 150) extending through to the housing inside; 
a ram (60) coupled to the housing, the ram having a cylinder body (182) coupled to the housing left side (at 148), a ram arm (186) coupled to the cylinder body (182) and extending through the ram aperture (at 150), and a ram head 
a can positioner (68) coupled to the housing, the can positioner (68) being coupled to the housing left side (at 148) within the housing inside, the can positioner being configured to secure a can adjacent the ram head in the load position; and 
a feeder chute (24) coupled to the housing, the feeder chute being coupled to the housing top side (at 140a) and configured to receive a plurality of cans through a chute top end and dispense each can (34) through a chute bottom end onto the can positioner (68) when the ram head is in the load position.
However Heiser does not disclose the ram having a pneumatic cylinder body.  
Gomez discloses an automatic can crusher apparatus comprising:
a housing (14) having a housing left side, a housing right side, a housing top side, a housing bottom side, a housing front side, and a housing back side defining a housing inside, the housing left side having a ram aperture (see figure 2) extending through to the housing inside; 
a ram (30) coupled to the housing, the ram having a pneumatic cylinder body (34) coupled to the housing left side, a ram arm (31) coupled to the cylinder body (34) and extending through the ram aperture (see figure 2), and a ram head (32) coupled to the ram arm (31), the ram moving the ram head between a load position and a crush position adjacent the housing right side;

Because both these references are concerned with a similar problem, i.e. crushing cans using a press, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the ram of Lewis with that of Gomez.  Examiner notes both references clearly teach very similar apparatus for crushing cans using a press plate within a housing and having a feeder chute to supply the cans to be crushed.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of ram of Lewis with that of Gomez will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 2, Lewis, in view of Gomez, discloses a can crusher as discussed above  further comprising a sensor (128) coupled to the feeder chute (24), the sensor being in operational communication with the ram.
Concerning claim 8, Gomez, as applied to Lewis, discloses the cylinder body (30) having a two-way air valve (AV-1) in fluid communication with the ram arm, the two-way air valve being configured to be connected to a compressed air source.

Concerning claim 9, Lewis, in view of Gomez, discloses the housing including a left housing portion (at 178), a right housing portion (at 154), and a set of housing edge rods (152b, 152d) extending therebetween.
Concerning claim 10, Lewis, in view of Gomez, discloses the cylinder body (182) having a left cylinder mount portion (at 142), a right cylinder mount portion (at 242), a set of cylinder mount edge rods (240) extending therebetween, and a central cylindrical body portion extending from the left cylinder mount portion to the right cylinder mount portion between the set of cylinder mount edge rods.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser in view of Gomez and further in view of Lewis.
Concerning claim 2, Heiser in view of Gomez does not disclose a sensor coupled to the feeder chute.  
Lewis discloses a can crusher as discussed above  further comprising a sensor (128) coupled to the feeder chute (24), the sensor being in operational communication with the ram.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the sensor of Lewis to the apparatus of Heiser in view of Gomez because, as taught by Lewis, this allows the ram to only actuate if a can is present for crushing (see column 11, lines 25-45).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser in view of Gomez and Lewis and further in view of U.S. Patent No. 3,636,863 to Woyden (Woyden).
Concerning claim 3, Lewis, as applied to Heiser in view of Gomez, does not disclose the sensor is an ultrasonic sensor.
Woyden discloses a crushing device using a sensor (16) for detecting incoming material to crush which sends a single to a ram (14) and the sensor can be either a photocell (i.e. using light) or an ultrasonic sensor (column 3, lines 21-25 and 41-48).
As such,  it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Lewis, as applied to Heiser in view of Gomez, where the sensor is an ultrasonic sensor as such determination would result during routine engineering practices and experimentation. Further, Applicant has not positively recited any criticality to the type of sensor.  Lewis discloses an IR sensor which creates an IR beam that is broken by the can.  As taught by Woyden, an ultrasonic sensor is a well known variant in the art as the beam it creates is with sound instead of light but otherwise they operate in the exact same manner.  Accordingly, a person of ordinary skill in the art would consider either type of sensor.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Gomez and further in view of Woyden.
Concerning claim 3, Lewis, in view of Gomez, does not disclose the sensor is an ultrasonic sensor.
Woyden discloses a crushing device using a sensor (16) for detecting incoming material to crush which sends a single to a ram (14) and the sensor can be either a photocell (i.e. using light) or an ultrasonic sensor (column 3, lines 21-25 and 41-48).
As such,  it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Lewis in view of Gomez where the sensor is an ultrasonic sensor as such determination would result during routine engineering practices and experimentation. Further, Applicant has not positively recited any criticality to the type of sensor.  Lewis discloses an IR sensor which creates an IR beam that is broken by the can.  As taught by Woyden, an ultrasonic sensor is a well known variant in the art as the beam it creates is with sound instead of light but otherwise they operate in the exact same manner.  Accordingly, a person of ordinary skill in the art would consider either type of sensor.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser in view of Gomez and further in view of U.S. Patent No. 5,136,934 to Darby (Darby).
Concerning claim 7, Heiser in view of Gomez does not disclose the ram arm being spring-loaded.
Darby discloses a crushing device comprising a housing (11) with a housing left side (B) having a ram aperture, a ram having pneumatic cylinder 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the spring of Darby to the ram arm of Heiser in view of Gomez because, as disclosed by Darby, this moves the ram head back into the load position once the crushing is finished by simply releasing the fluid pressure (column 2, line 66 to column 3, line 3 and column 3, lines 19-23).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Gomez and further in view of Darby.
Concerning claim 7, Lewis in view of Gomez does not disclose the ram arm being spring-loaded.
Darby discloses a crushing device comprising a housing (11) with a housing left side (B) having a ram aperture, a ram having pneumatic cylinder body (17 or D), a ram arm (19) coupled to the body and a ram head (20) coupled to the ram arm (19) and the ram arm (19) being spring-loaded (via 18).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the spring of Darby to the ram arm of Lewis in view of Gomez because, as disclosed by Darby, this moves the ram head back into the load position once the crushing is finished by simply releasing the fluid pressure (column 2, line 66 to column 3, line 3 and column 3, lines 19-23).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiser in view of Lewis, in view of Woyden, and Gomez, in view of Darby.
Concerning claim 11, Heiser discloses an automatic can crusher apparatus comprising: 
a housing (26) having a housing left side (at 148), a housing right side (at 154), a housing top side (140a), a housing bottom side (at 66), a housing front side, and a housing back side defining a housing inside, the housing left side (148) having a ram aperture (at 150) extending through to the housing inside; 
a ram (60) coupled to the housing, the ram having a cylinder body (182) coupled to the housing left side (at 148), a ram arm (186) coupled to the cylinder body (182) and extending through the ram aperture (at 150), and a ram head (62) coupled to the ram arm, the ram moving the ram head between a load position and a crush position adjacent the housing right side, the cylinder body having a left cylinder mount portion (110), a right cylinder mount portion (44), a set of cylinder mount edge rods (112) extending therebetween, and a central cylindrical body portion extending from the left cylinder mount portion to the right cylinder mount portion between the set of cylinder mount edge rods; 
a can positioner (68) coupled to the housing, the can positioner (68) being coupled to the housing left side (at 148) within the housing inside, the can positioner (52, 54) being a partially tubular shape (see figure 4), the can positioner being configured to secure a can adjacent the ram head in the load position; and 

However Heiser does not disclose a set of housing edge rods extending between a left housing portion and a right housing portion.  Heiser also does not disclose a sensor, a spring loaded ram arm and the cylinder body having a two way air valve.  
Lewis, as discussed above, discloses a can crusher apparatus having  a housing (26) having a housing left side (at 148), a housing right side (at 154), a housing top side (140a), a housing bottom side (at 66), a housing front side, and a housing back side defining a housing inside, the housing left side (148) having a ram aperture (at 150) extending through to the housing inside the housing including a left housing portion (148), a right housing portion (154), and a set of housing edge rods (152) extending therebetween and Lewis also discloses a sensor (128) coupled to the feeder chute (24), the sensor being in operational communication with the ram.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the left and right housing portions and the edge rods extending therebetween of Lewis to the housing of Heiser because, as disclosed 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the sensor of Lewis to the apparatus of Heiser in view of Gomez because, as taught by Lewis, this allows the ram to only actuate if a can is present for crushing (see column 11, lines 25-45).
While the sensor of Lewis is not ultrasonic, Woyden discloses a crushing device using a sensor (16) for detecting incoming material to crush which sends a single to a ram (14) and the sensor can be either a photocell (i.e. using light) or an ultrasonic sensor (column 3, lines 21-25 and 41-48).
As such,  it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Lewis in view of Gomez where the sensor is an ultrasonic sensor as such determination would result during routine engineering practices and experimentation. Further, Applicant has not positively recited any criticality to the type of sensor.  Lewis discloses an IR sensor which creates an IR beam that is broken by the can.  As taught by Woyden, an ultrasonic sensor is a well known variant in the art as the beam it creates is with sound instead of light but otherwise they operate in the exact same manner.  Accordingly, a person of ordinary skill in the art would consider either type of sensor.
However, this combination does not disclose a spring loaded ram arm and the cylinder body having a two way air valve.

a ram (30) coupled to the housing, the ram having a pneumatic cylinder body (34) coupled to the housing left side, a ram arm (31) coupled to the cylinder body (34) and extending through the ram aperture (see figure 2), and a ram head (32) coupled to the ram arm (31), the ram moving the ram head between a load position and a crush position adjacent the housing right side, the cylinder body having a two-way air valve (AV-1) in fluid communication with the ram arm (31), the two-way air valve being configured to be connected to a compressed air source (35).
Because both these references are concerned with a similar problem, i.e. crushing cans using a press, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the ram of Lewis in view of  with the pneumatic ram of Gomez.  Examiner notes both references clearly teach very similar apparatus for crushing cans using a press plate within a housing and having a feeder chute to supply the cans to be crushed.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of ram of Lewis with that of Gomez will obtain predictable results and is therefore obvious and proper combination of the references is made.

Darby discloses a crushing device comprising a housing (11) with a housing left side (B) having a ram aperture, a ram having pneumatic cylinder body (17 or D), a ram arm (19) coupled to the body and a ram head (20) coupled to the ram arm (19) and the ram arm (19) being spring-loaded (via 18).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the spring of Darby to the ram arm of Gomez, as applied to the combination because, as disclosed by Darby, this moves the ram head back into the load position once the crushing is finished by simply releasing the fluid pressure (column 2, line 66 to column 3, line 3 and column 3, lines 19-23).
Concerning claim 12, Heiser, in view of rest of the combination above, discloses the upper parallelepiped portion (152) and the lower parallelepiped portion (156, 158) forming an angle between 120 and 170 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/19/2021